Citation Nr: 1721082	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-04 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis C, for accrued benefits purposes.

2. Entitlement to service connection for liver cancer, to include secondary to hepatitis C, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to August 1970.  He died in April 2011.  The appellant is the Veteran's surviving spouse.  She has been substituted as the claimant in this matter.  See 38 U.S.C.A. § 5121A (West 2014).   

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in Waco, Texas denying service connection for hepatitis C, and liver cancer secondarily to hepatitis C.  Following the substitution of the appellant as claimant the case continued.

In the February 2012 Statement of the Case (SOC), the RO also denied a claim for service connection for calculi of the gallbladder.  The appellant originally perfected appeal of that issue by a timely March 2012 VA Form 9 (Substantive Appeal).  This notwithstanding, she subsequently stated in her June 2013 VA Form 9 unequivocally that the appeal was limited to those issues designated on the title page.  The appeal will proceed accordingly.  

A Travel Board hearing was scheduled for June 2015 for which the appellant did not report.  She did not provide good cause for nonappearance or request for a rescheduled hearing, and therefore the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds warranted the further development of the record.  Whereas the April 2013 VA medical opinion found underlying condition of hepatitis C during the Veteran's lifetime to have been less likely than not due to service, including the reported incidents of blood exposure during the course of being stationed in Vietnam, there are some additional factual circumstances that warrant due consideration.  For one, the examiner found that the claimed incident in which another serviceman was seriously injured and the Veteran rendered assistance (substantiating his claim of blood exposure) was not well-documented in the record, but arguably there is lay witness corroboration to consider on this point.  There is also claimed hepatitis C exposure through air gun injection.  Likewise, there is further lay witness corroboration that the Veteran experienced an episode of jaundice while in Vietnam, consistent with an account of onset of hepatitis.  For these reasons another opinion is needed.  

Additionally, there are additional and relevant private medical records to acquire.  See 38 C.F.R. § 3.159(c)(1) (2016).    

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request her authorization to obtain relevant private medical records on the Veteran's behalf, provided they are still available, from the Charter Hospital in Dallas, Texas.  The Veteran had indicated (at his VA examination in 1992) having undergone treatment at this facility for hepatitis during the 1980s, including March 1986 and November/December 1989.  Furnish a medical authorization (VA Form 21-4142) to the appellant for purpose of completing this request, and acquire these records based on the information provided.
2. Return the claims file to the examiner who provided the April 2013 opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that hepatitis C diagnosed during the Veteran's lifetime was etiologically related to his active duty military service, based on the several reported instances of blood exposure, and stated risk of airgun vaccine injections.  

With regard to the incident of blood exposure during the Veteran's Vietnam service in which another serviceman was seriously injured and the Veteran rendered assistance, consider that this underlying incident has been corroborated by statement of the Veteran's spouse as well as referenced within the 2011 VA examination report, in support of a separate claim for service connection for posttraumatic stress disorder.   

Further consider the December 1993 statement of another serviceman D.P., attesting to having witnessed the Veteran's episode of jaundice in service, consistent with the later account of onset of hepatitis.

The examiner should also indicate review of prior April 2013 VA medical opinion that addressed causation.

A complete rationale should be provided for the opinion offered.

3. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

